Case 1:18-cv-00062-JB-C Document 49 Filed 02/12/19 Page 1 of 4                   PageID #: 517



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

 MARCUS McCANTS, as Personal                        )
 Representative and Administrator of the            )
 Estate of KAREY PETTWAY, deceased;                 )
 LATOYA McCANTS, in her capacity as                 )
 surviving partially dependent child of             )
 KAREY PETTWAY,                                     )
                                                    ) CIVIL ACTION NO: 1:18-cv-62-CG-C
      Plaintiffs,                                   )
                                                    )
 v.                                                 )
                                                    )
 BASF CORPORATION; JASON                            )
 SLINKARD; REMEDIAL SERVICES,                       )
 INC., et al.                                       )
                                                    )
      Defendants.                                   )


             PLAINTIFFS’ MOTION FOR STATUS CONFERENCE
_____________________________________________ _________________________

        Plaintiffs respectfully move this Court to set a status conference to update all parties

as to the status of this case’s progression. In support of said motion, Plaintiffs show unto

this Court as follows:

                                            Background

        1.          Karey Pettway died on November 7, 2017, when he was crushed by an

industrial vessel while working at BASF Corporation’s facility in McIntosh, Alabama.

        2.          On January 10, 2018, a wrongful death lawsuit was filed in the Circuit Court

of Mobile County, Alabama naming BASF Corporation (“BASF”); Jason Slinkard, the Site

Manager of BASF’s facility in McIntosh; and Remedial Services, Inc., Mr. Pettway’s

employer.
Case 1:18-cv-00062-JB-C Document 49 Filed 02/12/19 Page 2 of 4              PageID #: 518



                                      Procedural History

       3.     On February 8, 2018, BASF filed a Notice of Removal claiming that Plaintiff

fraudulently joined BASF’s Site Manager for the facility where Mr. Pettway was killed.

       4.     On March 8, 2018, Plaintiffs filed a Motion to Remand this action to the

Circuit Court of Mobile County, Alabama in light of the fact that there is not complete

diversity of citizenship among the parties as required by 28 U.S.C. § 1332(a).

       5.     On April 4, 2018, this Court conducted a telephonic hearing .

       6.     On May 8, 2018, this Court conducted a telephonic hearing .

       7.     On May 30, 2018, this Court entered a Report and Recommendation in which

the Magistrate Judge recommended denial of Plaintiffs’ Motion to Remand.

       8.     On June 13, 2018, Plaintiffs filed Plaintiffs’ Objections to May 30, 2018

Report and Recommendation.

       9.     On June 27, 2018, Defendants BASF and Jason Slinkard filed Defendants’

Response to Plaintiffs’ Objections to May 30, 2018 Report and Recommendation.

       10.    On July 3, 2018, Plaintiffs filed Plaintiffs’ Reply to Defendants’ Response to

Plaintiffs’ Objections to Report and Recommendation and to Defendants’ Response to

Plaintiffs’ Renewed Motion to Conduct Limited Jurisdictional Discovery and to Submit

Affidavit of John Frost.

       11.    On August 13, 2018, this case was transferred from the docket of District

Judge Callie V.S. Granade to the docket of District Judge Jeffrey U. Beaverstock.

                           Support for Requesting Status Conference

       12.    In general, the statute of limitations for negligence claims brought under the

Alabama Wrongful Death Statute is two years from the date of the decedent’s death. Ala.
Case 1:18-cv-00062-JB-C Document 49 Filed 02/12/19 Page 3 of 4                PageID #: 519



Code § 6-5-410.

       13.    Irrespective of whether prosecuted in state court or federal court, Plaintiffs

– by and through their counsel – must act to discover facts in time to seek leave to timely

amend the Complaint to the extent necessary.

       14.    Since filing the underlying wrongful death action in the Circuit Court of Mobile

County in January 2018, Plaintiffs have been unable to conduct any discovery.

Consequently, Plaintiffs have been unable to determine, for example, whether the present

parties are, in fact, the proper parties; whether there are other indispensable parties that

must be added to the Complaint; and/or whether there are additional parties that should

be joined as party defendants.

       WHEREFORE, Plaintiffs respectfully move this Court to set a status conference to

update all parties as to the status of this case’s progression.



                                                  CUNNINGHAM BOUNDS, LLC
                                                  Attorneys for the Plaintiffs

                                           BY:      /s/ Robert L. Mitchell
                                                  ROBERT L. MITCHELL (MITCR9956)
                                                  DAVID G. WIRTES (WIRTD6693)
                                                  JOSEPH D. STEADMAN (STEAJ8542)
                                                  P.O. Box 66705
                                                  Mobile, Alabama 36660
                                                  T: (251) 471-6191
                                                  F: (251) 479-1031
Case 1:18-cv-00062-JB-C Document 49 Filed 02/12/19 Page 4 of 4                  PageID #: 520




                                CERTIFICATE OF SERVICE

        I do hereby certify that I have on this 12TH day of FEBRUARY , 2019, electronically
filed the foregoing with the Clerk of the Court using the CM/ECF system, which will send
notification of this filing to all counsel of record, and/or served such pleading on all counsel
of record via electronic mail or, alternatively, placed the same in the U.S. Mail, properly
addressed with first-class postage as follows:

                                                             /s/ Robert L. Mitchell
